 1

 2

 3                           UNITED STATES DISTRICT COURT

 4                          EASTERN DISTRICT OF CALIFORNIA

 5

 6   UNITED STATES OF AMERICA,               No.    2:16-cr-00046-GEB
 7                   Plaintiff,              FINDINGS ON OBJECTION TO
                                             PRESENTENCE REPORT
 8          v.
 9   SERGIO ROMAN BARRIENTOS,
10                   Defendant.
11

12               Defendant     objects      to    paragraph     35     in    the

13   Presentence Report, (“PSR”) arguing his role in the offense is

14   less than what is stated in this paragraph.                This objection is

15   overruled based on findings in the PSR and the judicial finding

16   made   during    the   sentencing   hearing     that     the    law    enforcement

17   interview reports attached as Exhibit A to the United States of

18   America’s   sentencing     memorandum       contain   sufficient       indicia   of

19   reliability     to   support   their    probable      accuracy.        See    United

20   States v. Vera, 893 F.3d 689, 694 (9th Cir. 2018) (stating “we

21   encourage and appreciate express findings by a district court

22   regarding the reliability of hearsay statements introduced at

23   sentencing.”).

24               A copy of this order shall be appended “to any copy of

25   the presentence report made available to the Bureau of Prisons.”

26   Fed. Rule Crim.Proc. 32(i)(3)(C).

27               Dated:     November 2, 2018

28
                                             1
